Exhibit 10.1

 

[ VERIDEX LLC LOGO]

a Johnson & Johnson company

 

33 Technology Drive

P.O. Box 4920

Warren, NJ 07059

 

 

January 27, 2005

 

Ed Erickson,

Chairman and CEO

Immunicon Corporation

3401 Masons Mill Road, Suite 100

Huntingdon Valley, PA 19006-3574

 

Subject: Development, License and Supply Agreement between Immunicon Corporation
and Ortho-Clinical Diagnostics, Inc. dated August 17, 2000 and modified on
November 10, 2003 and further modified on January 27, 2005.

 

Dear Ed:

 

We propose further modifying the subject Agreement by replacing the milestone
requirements of Section 5.2.13. with an alternative study based on the analysis
of bone marrow according to parameters and requirements as the steering
committee shall agree.  Additionally, while the performance criteria for the
milestone requirements of Section 5.2.10.2 shall remain as currently set forth
in the Agreement, Veridex agrees to pay Two Hundred Fifty Thousand Dollars
($250,000) of the total Five Hundred Thousand Dollars ($500,000) payable under
such milestone provision upon complete accrual of patients necessary to conduct
the study that will support such FDA submission with the remaining Two Hundred
Fifty Thousand Dollars ($250,000) payable upon receipt of the draft submission
and Steering Committee approval as set forth in section 5.2.10.2(a).  All other
terms and conditions of the Agreement shall remain the same. Please indicate
your acceptance by signing in the appropriate space below.

 

Veridex, LLC

 

 

By:

 /s/ Mark Myslinski

 

Mark Myslinski, General Manager

 

 

 

ACCEPTED AND AGREED

 

IMMUNICON CORPORATION

 

By:

/s/ Edward L. Erickson

 

 

Name:

Edward L. Erickson

 

 

Title:

Chairman, President & CEO

 

 

Date:

02/01/2005

 

 

--------------------------------------------------------------------------------